UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5299



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KENYA LASHAN MARTIN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:05-cr-00009-16)


Submitted:   July 11, 2007                 Decided:   July 30, 2007


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas J. Blackwood, III, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte, North
Carolina; Amy E. Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenya Lashan Martin pled guilty to conspiracy to possess

with intent to distribute more than fifty grams of crack cocaine,

more than five kilograms of cocaine, and more than 1000 kilograms

of marijuana, in violation of 21 U.S.C. § 846 (2000), and to three

counts of possession with intent to distribute crack cocaine, in

violation of 21 U.S.C. § 841(a)(1) (2000).      The district court

sentenced her to 235 months of imprisonment.    Martin appeals her

sentence on the ground that the district court erred in determining

the amount of drugs attributable to her.   We affirm.

           Martin asserts on appeal, as she did in the district

court, that she should be held accountable only for twenty percent

of the amount of crack cocaine sold to Anthony Brown over a

four-year period at her mobile home because Brown dealt with her

boyfriend, Brendon Steele (an indicted co-conspirator) the other

eighty percent of the time.      We have reviewed the record and

conclude that the district court did not clearly err in attributing

more than 1.5 kilograms of crack to Martin.    See United States v.

Fullilove, 388 F.3d 104, 106 (4th Cir. 2004) (stating standard of

review).

           Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions




                               - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 3 -